UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1001



SAMIR R. IBRAHIM,

                                              Plaintiff - Appellant,

          versus


OLD DOMINION UNIVERSITY; ERNEST J. CROSS, JR.,
in his individual capacity; JO ANN GORA, in
her individual capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CA-98-19-4)


Submitted:   June 22, 1999                    Decided:   July 8, 1999


Before WIDENER, MURNAGHAN, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samir R. Ibrahim, Appellant Pro Se. Guy Winston Horsley, Jr., As-
sistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samir R. Ibrahim appeals the district court’s order awarding

summary judgment to the Defendants on his employment discrimination

action.   Our review of the record and the district court’s opinion

discloses no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.    See Abrahim v. Old Dominion Univ.,

No. CA-98-19-4 (E.D. Va. Nov. 24, 1998).*    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




    *
       Although the district court’s order is marked as “filed” on
November 23, 1998, the district court’s records show that it was
entered on the docket sheet on November 24, 1998.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2